Citation Nr: 0600131	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  01-03 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent 
for headaches.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to January 1979.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of July 2000 and May 2002 rating 
decisions.

In the July 2000 rating decision, the RO granted the veteran 
service connection and assigned an initial, noncompensable 
disability rating for bilateral hearing loss, effective 
August 30, 1999.  Additionally, the RO granted service 
connection and assigned an initial 10 percent disability 
rating for tinnitus, also effective August 30, 1999.  The 
veteran filed a notice of disagreement (NOD) in October 2000, 
and the RO issued a statement of the case (SOC) in February 
2001.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in April 2001.

In June 2001, the veteran submitted a statement to the RO, in 
which he noted his withdrawal from appeal the claim for an 
initial rating in excess of 10 percent for tinnitus.

In January 2002, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.

In the May 2002 rating decision, the RO granted service 
connection and assigned an initial 30 percent rating for 
headaches, as secondary to service-connected tinnitus, 
effective June 12, 2001.  The veteran filed an NOD later in 
May 2002.

In September 2002, the RO certified the veteran's appeal for 
an initial, compensable rating for bilateral hearing loss and 
an initial rating in excess of 10 percent for tinnitus was 
certified to the Board.

Later in September 2002, the RO issued an SOC with respect to 
the claim for an initial rating in excess of 30 percent for 
headaches.  In September 2002, the veteran filed a 
substantive appeal (via a VA Form 9) on this issue.

In November 2002, the Board dismissed the veteran's claim for 
an initial rating in excess of 10 percent for tinnitus, and 
determined that further evidentiary development was warranted 
on the claim for an initial compensable rating for bilateral 
hearing loss.  The Board undertook such development pursuant 
to the version of 38 C.F.R. § 19.9(a)(2) (2002) and Board 
procedures then in effect.

However, the provision of section 19.9 purporting to confer 
upon the Board jurisdiction to consider evidence developed by 
the Board but not considered by the RO was later held to be 
invalid.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 
2003).  Hence, in September 2003, the Board remanded the 
veteran's claim for an initial, compensable rating for 
bilateral hearing loss to the RO for consideration of the 
additionally developed evidence.  Following its consideration 
of the evidence, the RO continued the denial of the veteran's 
claim (as reflected in the November 2004 supplemental SOC 
(SSOC).

In February 2005, the Board remanded to the RO both claims 
currently on appeal to afford the veteran a hearing before a 
member of the Board, as requested in his September 2002 VA 
Form 9.  In August 2005, the veteran was notified of a 
scheduled videoconference hearing at the RO; however, by 
letter received at the RO in October 2005, the veteran 
declined the video hearing and requested a personal 
appearance before a member of the Board at the RO.  Although 
the RO scheduled the requested hearing for November 2005, 
later in October 2005 the veteran notified the RO by letter 
that that he was unable to attend the hearing.   

Because the veteran has disagreed with the initial ratings 
assigned following the grants of service connection for both 
bilateral hearing loss and headaches, the Board has 
characterized the issues in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The Board's decision on the claim for an initial rating in 
excess of 30 percent for headaches is set forth below.  The 
claim for an initial compensable rating for bilateral hearing 
loss is addressed in the remand following the order; this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.

As a final preliminary matter, in a May 2002 statement, the 
veteran appeared to raise a claim for total disability based 
on individual unemployability (TDIU) due to service-connected 
disabilities.  Additionally, in an October 2002 letter, the 
veteran stated that he currently had a claim for PTSD pending 
before the RO.  As the RO has not adjudicated these matters, 
they are not properly before the Board, and are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an initial rating in excess of 30 
percent for headaches has been accomplished.

2.  Since the June 12, 2001 effective date of the grant of 
service connection, the veteran has had headaches several 
times weekly, with increasing frequency, treated with 
Fioricet and sleep; he also has described experiencing 
prostrating attacks not less than one to two times weekly.  





CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
an initial 50 percent rating for service-connected headaches, 
from June 12, 2001, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West  2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10,  4.20, 4.124a, Diagnostic Code 8100 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
claim for an initial rating in excess of 30 percent for 
headaches-granting the maximum schedular rating-the Board 
finds that all notification and development action needed to 
render a fair decision on that aspect of the appeal has been 
accomplished.

II.  Analysis

The veteran contends that his service-connected headaches are 
more severe than the initial rating assigned following the 
grant of service connection for that disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is entitlement to a higher initial rating 
assigned following the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found), is required.  See Fenderson, 12 Vet. App. at 126.

The RO has evaluated the veteran's headaches as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2005).  Under that diagnostic code, 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months 
shall be evaluated as 30 percent disabling, and very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability shall be evaluated as 50 
percent disabling (the maximum rating assignable under that 
diagnostic code).

Considering the evidence of record in light of the above 
criteria, and resolving all reasonable doubt in the veteran's 
favor (see 38 C.F.R. § 4.3), the Board finds that the overall 
record supports the assignment of the maximum 50 percent 
rating for headaches since the June 12, 2001 effective date 
of the grant of service connection for that disability.

On April 2002 VA examination, the veteran reported that his 
headaches dated back to around 1980 and that they had become 
worse over time.  The veteran stated that the headaches were 
triggered by a change in pitch of his tinnitus.  He described 
the headaches as aching, occurring frontal and temporal 
bilaterally.  He described average pain severity of 9 to 10 
out of a 10, occurring 4 to 5 out of 7 days, lasting an 
average of 3-4 hours.  He stated that the headaches were 
prostrating, and that he had occasional nausea and rare 
vomiting.  No specific treatment for the headaches was noted, 
but the veteran indicated that he took cyclobenzaprine 10 mg 
and etodalac 300 mg for degenerative disc disease of the 
cervical spine, which he took for his headaches as well, and 
stated that he just needed to go to sleep.  

In the veteran's May 2002 NOD with the assignment of an 
initial 30 percent rating for headaches, he stated that his 
headaches were a serious employment handicap, an economic 
hardship and mentally unsettling.  He felt that he could not 
hold a job, even if his back wasn't messed up, because of 
these headaches.  They got really bad to the point that he 
had to lay down and take something like pain pills to knock 
him out until they lightened up.  This happened at least once 
or twice a week or six to eight times a month and lasted a 
couple of days where he was unable to concentrate during the 
attacks.  

A February 2003 VA clinic record reflects that the veteran 
complained of continued problems with headaches, but was 
taking Fioricet, as needed, which he found effective, but bad 
headaches were not as effective to the drug.
 
A July 2003 VA outpatient record reflects that the veteran 
stated that he took Fioricet for his headaches that helped, 
but made him groggy.  He reported that his headaches were 
becoming an everyday occurrence.  They started with ear 
ringing and then the headache would come.  The diagnosis was 
chronic headaches.   

The veteran submitted lay statements from friends and family 
members, who all reported that the veteran suffered from 
persistent, frequent and severely painful headaches which 
rendered him unable to function and required him to take pain 
pills, miss meals and go to bed.  
 
The overall evidence  reflects that, since the June 21, 2001 
effective date of the grant of service connection, the 
veteran has experienced headaches several times weekly, which 
appear to be increasing in intensity.  While the veteran 
initially described all of his headaches as "prostrating," 
the fact remains that, by his own admission, some of the 
headaches have been responsive to treatment with medication 
and sleep.  The Board finds that the "bad" headaches that 
the veteran has described as less responsive to medication, 
and which require him to be "knocked out," are better 
characterized as prostrating; the veteran has described these 
headaches as occurring not less than once or twice weekly.  
These assertions tend to indicate more than the 
characteristic prostrating attacks occurring, on the average, 
of once per month, that warrant the assignment of the current 
30 percent rating.  Moreover, while actual severe economic 
inadaptability has not been demonstrated objectively, the 
assertions of the veteran and his family members as to the 
frequency and severity of his headaches, if accepted as true, 
would, conceivably, result in greater industrial impairment 
than is contemplated in the initial 30 percent rating 
assigned.  

Under these circumstances, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for assignment of an initial 50 percent rating-
the maximum rating assignable for the veteran's headaches 
under Diagnostic Code 8100-is warranted.  


ORDER

An initial 50 percent rating for headaches, from June 12, 
2001, is granted, subject to the law and  regulations 
governing the payment of monetary benefits.




REMAND

With respect to the issue of entitlement to a compensable 
rating for bilateral hearing loss, the Board finds that 
additional development is necessary prior to appellate 
review.  

During the hearing before RO personal and in subsequent 
written statements, the veteran contended that his bilateral 
hearing loss warranted a compensable evaluation.  He also 
maintains that his hearing has worsened since the last VA 
audiological examination in February 2003.   The veteran 
asserts that even with a hearing aid, it is still hard for 
him to use the phone or talk to people when they are standing 
on his right.  His spouse corroborated the veteran's 
contentions based on her first-hand observations of him 
during the last several years.

Given the allegations of worsening disability, the veteran 
must be afforded a new audiological examination to determine 
the current level of severity of the veteran's bilateral 
hearing loss.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).   

Accordingly, the RO should arrange for the veteran to undergo 
a VA audiological evaluation at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in a denial of the claim.  38 C.F.R. § 3.655 (2005).  
Examples of good cause include, but are not limited to, the  
illness or hospitalization of the claimant and death of an  
immediate family member.  If the veteran fails to report to 
the scheduled audiological evaluation, the RO should obtain 
and associate with the claims file copy(ies) of the notice(s) 
of the evaluation sent to him by the pertinent VA medical 
facility. 

Prior to arranging for the veteran to undergo VA examination, 
the RO must obtain and associate with the claims file all 
outstanding VA medical records. The claims file currently 
includes outpatient treatment records from the VA Medical 
Center (VAMC) in Clarksburg, West Virginia (hereinafter 
Clarksburg VAMC), dated from June 1997 to February 2004.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Clarksburg 
VAMC since February 2004, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2004) as regards requesting records 
from Federal facilities.

Further, to ensure that all due process requirements are met 
with respect to each of the claims on appeal, the RO should 
also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims, 
notifying him that he has a full one-year period for 
response. See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period). After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  Moreover, adjudication 
of the claim for a higher initial rating for hearing loss 
should include specific consideration of whether "staged 
rating" (assignment of different evaluations for distinct 
periods of time based on the facts found), pursuant to 
Fenderson, is appropriate.




Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Clarksburg VAMC all outstanding pertinent 
records of evaluation and/or treatment 
for bilateral hearing loss, from February 
2004 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit. The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159. All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or  
responses from each contacted entity have  
been associated with the claims file, the  
RO should arrange for the veteran to  
undergo audiological evaluation at an 
appropriate VA medical facility.  

The audiologist should conduct audiometry 
and speech discrimination testing for  
purposes of evaluating the veteran's 
bilateral hearing loss, and set forth 
testing results in a printed 
(typewritten) report.

5.  If the veteran fails to report for  
the scheduled audiological evaluation,  
the RO must obtain and associate with the 
claims file (a) copy(ies) of any 
notice(s) of the date and time of the  
evaluation and the examination sent to 
him by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has  
been accomplished (to the extent 
possible) in compliance with this REMAND.   
If any action is not undertaken, or is 
taken in a deficient manner, appropriate  
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998). 

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  The RO must 
specifically document its consideration 
of whether "staged rating," pursuant to 
the Fenderson case, cited to above, is 
appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


